Citation Nr: 1125165	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1984.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran and his wife testified at a hearing at the VA Central Office in Washington, DC, in front of the undersigned Veterans Law Judge.  The Veteran and his wife also testified at a decision review officer hearing in the RO in October 2006.  The transcripts of these hearings have been reviewed and are associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not experienced a continuity of tinnitus symptomatology since his period of active military service, and his tinnitus was not incurred in active military service.





CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In September 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's tinnitus claim.  Specifically, the Board ordered the AMC to schedule the Veteran for a VA examination in order to determine the etiology of his tinnitus disability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an adequate medical examination in October 2009.  Based on the foregoing, the Board finds that the AMC substantially complied with the September 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2005, June 2006, and October 2009 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for tinnitus and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letter also addressed the elements of degree of disability and effective date.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's post-service treatment records and associated the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and his hearing transcripts with the claims file.  The RO also afforded the Veteran compensation and pension examinations in July 2005 and October 2009.  To that end, when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they were predicated on a full reading of the medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disability and the objective findings concerning his tinnitus.  Importantly, the examination reports contained sufficient evidence by which to decide the claim in regards to the onset of the Veteran's tinnitus and the possible relationship between the claimed disabilities and his active military service.

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Analysis

The Veteran filed a claim for tinnitus in March 2005.  He contends that he suffered acoustic trauma during his military service that caused his current tinnitus disability.  The Veteran asserts that he was exposed to loud noises from operating jet aircraft engines and powered support equipment without a hearing conservation program or proper hearing protection.  

With respect to the Veteran's active military service, the Board observes that the Veteran's ears were clinically normal and his hearing was within normal limits at his September 1983 separation examination.  In the accompanying report of medical history, the Veteran wrote that he was in good health and denied that he ever had any ear problems.  Although the examining physician noted that the Veteran had some hearing loss due to noise exposure, he also wrote that a hearing loss disability was not evident on the examination.  Furthermore, even though the Veteran experienced some hearing loss at 500 hertz in his left ear in August 1977, he failed to report any tinnitus at that time or during audiometric testing in April 1965 or January 1969.  Finally, in April 1982, a physical profile serial report listed hearing loss as a defect but did not mention tinnitus.  In sum, the Veteran's service treatment records fail to make any mention of tinnitus as a disability.  

As mentioned previously, the Veteran was afforded two compensation and pension examinations during the appeal period.  In July 2005, he complained of hearing loss and tinnitus that appeared in approximately the mid-1980s.  He described his tinnitus as louder in the left ear than the right ear, constant, and a high-pitched hiss.  The examination report also states that the Veteran reported that tinnitus began over 12 years ago, which would have been about 1993.  The examiner did not provide an opinion on the etiology of the Veteran's tinnitus.

VA afforded the Veteran his second compensation and pension examination in October 2009.  The Veteran complained of a constant and bilateral tinnitus that he experienced for "years."  The Veteran could not say how long he had tinnitus.  After examining the Veteran, the examiner opined that is was less likely than not that the Veteran's tinnitus disability was caused by his unprotected military noise exposure.  Instead, the examiner found that the disability was most likely related to his hearing loss disability, which was also less likely than not caused by his military service because he did not exhibit hearing loss while in the military or on his separation examination.  In support of this opinion, the examiner noted that the Veteran had normal hearing bilaterally upon entrance into military service and normal hearing bilaterally upon separation from military service.  Therefore, the examiner found that there was no military service-related noise-induced hearing pathology at the time for which tinnitus can be medically linked.  The examiner then explained that there was no documentation of tinnitus within the Veteran's service treatment records and that it was possible that temporary hearing threshold shifts secondary to noise exposure may have occurred given the Veteran's military service.  However, the configuration and type of hearing loss presented upon the testing during the examination was not that of a noise-induced etiology.  Finally, the examiner also pointed out that the Veteran was taking many medications, some of which can cause tinnitus as a side effect.  
The record also does not demonstrate a continuity of symptomatology for tinnitus.  The Board notes that the Veteran has continuously stated that he did not know when he began noticing a ringing in his ears.  In fact, the evidence of record only vaguely describes its onset as beginning anywhere from the mid-1980s to 1993.  Thus, the Board finds that the evidence of record does not indicate that the Veteran's tinnitus disability has continued since his active military service.  
  
In light of the foregoing, the Board finds that the evidence does not show that the Veteran's current tinnitus disability is related to active military service, to include in-service military noise exposure.  In this regard, the Board observes that a VA audiologist was unable to link the Veteran's tinnitus to his military noise exposure after examining the Veteran and reviewing the Veteran's claims file, and the record does not contain a competent medical opinion linking tinnitus to the Veteran's military service.  Therefore, the Board must find that service connection is not warranted in this case for tinnitus.

For the foregoing reasons, the Board finds that the claim of service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for hypertension.
In September 2009, the Board remanded the Veteran's claim to the AMC in order to afford the Veteran with a compensation and pension examination to determine the nature, extent, and severity of his hypertension.  A review of the record appears to show that an examination was cancelled in October 2009 and a second examination was scheduled for April 2010.  A report of contact form dated November 2010 indicates that the Veteran had to cancel his examination in May 2010 because he was moving his mother into a nursing home in Massachusetts and spends part of the year in New Hampshire.  The Veteran asked the RO to schedule his examination in Manchester, but Manchester did not receive the request.  The Veteran also stated that he would be in Florida until October 2011 and would like to report for an examination at Bay Pines.  Then, in February 2011, a supplemental statement of the case denied the Veteran's claim.  However, the record does not make it clear that the Veteran was ever rescheduled for an examination in a location that he could attend.  Therefore, the Veteran should be scheduled for another compensation and pension examination for his hypertension.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded with an appropriate examination to determine the etiology or onset of his currently diagnosed hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether or not the Veteran's hypertension is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's active military service or whether hypertension is at least as likely as not caused by or aggravated by the Veteran's service-connected diabetes mellitus type II.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

The claims folder must contain a copy of the correspondence sent to the Veteran notifying him of the time and place of the scheduled VA examination.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

2.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


